Title: James Madison to George Tucker, 30 April 1830
From: Madison, James
To: Tucker, George


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpr.
                                
                                April 30. 1830
                            
                        
                        
                        I have recd yours of Mar. 29, in which you intimate your purpose of undertaking a biography of Mr. Jefferson.
                            It will be a good subject in good hands. And I wish you may succeed in procuring the means of doing full justice to both.
                            I know not that I shall be able to make any important contributions. I was a stranger to Mr Jefferson, till he took his
                            seat in 1776 in the first Legislature under the Constitution of Virg formed in that year. The acquaintance with him then
                            made was very slight. During a part of the time he was Govr. I was a member of the Council. Our acquaintance then became
                            intimate; and a friendship took place which was one for life.
                        From this sketch you will perceive that I can know nothing of the first half of his career: and during the
                            other half the materials for a biographer are to be found chiefly in the public archives; and among his voluminous
                            manuscripts, partly in print, partly in the hands of his Legatee. All these, with the connecting links and appropriate
                            reflections, cannot fail to supply what will make a work highly interesting in itself, and be a rich offering to a future
                            Historian.
                        I hope you will also find a due portion of the domestic spices, & gems, with which you will well know
                            how to sprinkle such a work. Should any occur to me, or be recalled by particular enquiries, it will give me great
                            pleasure to comply with your wishes. Mr. Jeffersons letters to me amount to hundreds. But they have not been looked into
                            for a long time, with the exception of a few of latter dates. As he kept copies of all his letters throughout the period,
                            the originals of those to me, exist of course elsewhere.
                        My eye fell lately on the enclosed paper.* It is already in obscurity, and may soon be in oblivion. The
                            Coracchi named, was an artist celebrated by his genius, which was thought a rival in embrio to Canova, doomed to the
                            Guilatine, as the author, or patron of guilty or suspected, of the infernal machine for destroying Bonaparte. I knew him
                            well, having been a lodger in the same house with him & much teazed by his eager hopes on wch. I constantly threw
                            cold water, of obtaining the aid of Congress, for his grand project. Having failed in this chance, he was advized by me
                            & others to make the experiment of subscriptions, with the most auspicious names heading the list, and considering
                            the general influence of Genl. Washington, and the particular influence of Col. Hamilton on the corps of speculator[s] then
                            suddenly enriched by the funding system, the prospect was encouraging. But just as the circular address was about to be
                            dispatched, it was put into his head that the scheme, was merely intended to get rid of his importunities, and being of
                            the genus irritabile he suddenly went off in anger & disgust leaving behind him heavy drafts on Genl. W. Mr.
                            Jefferson &c. &c. for the busts &c. he had presented to them. His drafts were not the effect of
                            avarice, but of his wants, all his resources havg. been exhausted in the tedious pursuit of his object. He was an
                            Enthusiastic worshipper of Liberty & Fame; and his whole soul was bent on securing the latter, by rearing a
                            monument to the Former, which he considered as personified in the American Republic. Attempts were made to engage him for
                            a statue of Gen. W. but he wd not stoop to [that].
                        I was lately served with notice that Commissioners appointed by the Court of Chancery at Staunton to measure
                            the work at the University, charged & sued for by a Mr. O would attend for that purpose on the 10 or 11 of this
                            month. I take for granted that the oth[er] visitors have received the Like notice, and that the Proctor will attend to the
                            matter. The whole case, is but very slightly known to me, being of long standing, and of a date when things of that sort
                            were almost exclusively under the direction of Mr. Jefferson & the Proctor.
                        * See if answer from Mr. Tucker names the paper alluded to as inclosed to him.
                        
                            
                                J.C.P.
                            
                        
                    